DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being  by Evarts (Pub. No.: US 2011/0133919 A1).

Regarding claim 1, Evarts teaches a method of operating a driver anti-distraction device (DADD) in a vehicle (Fig. 1 – Fig. 9, steering wheel hand position sensing device, para [0003]), comprising:
monitoring, via one or more sensors, a driver's hand position and grip on a steering wheel of the vehicle (para [0009], “Yet another embodiment of the present invention provides such a system wherein the sensor array comprises sensors selected from the group of sensors consisting of: magnetic sensors, field effect sensing sensors, optical sensors, mechanical sensor, capacitive sensors, infrared sensors, heat sensors, moisture sensors, pressure sensors, biometric sensors, and combinations of the same.”. The pressure sensors are configured to detect the driver’s hand positions and the pressure applied by the grip of the driver’s hands during driving); 
detecting that at least one hand of the driver is off the steering wheel; 
starting a timer based on the detection; and 
transmitting a message indicating a hands off violation, if the timer exceeds a preconfigured time (Fig. 8, steps 64-70, para [0079], “If three segments exist that means the driver has one hand on the wheel and timer1 66 is started and after the variable time, ”. If the system detects one or both hands are off the steering wheel then the system will initiate the timer1 to generate an alarm after the timer expires).  

Regarding claim 2, Evarts teaches the method of claim 1, wherein the driver's hand position includes the driver's hands being at a designated position, the designated position including at least one of: 
a 10 o'clock and 2o'clock position, 
a 9 o'clock and 3 o'clock position, or 
an 8 o'clock and 4 o'clock position (Fig. 3-Fig. 4, para [0050], “ In one embodiment it creates a pre-defined temporary visual display indicating the driver is not following the prescribed hand positions on the steering wheel as in FIGS. 3 and 4,”. Fig. 3 - Fig. 4 illustrate the correct hand positions).  

Regarding claim 3, Evarts teaches the method of claim 2, further comprising: 
detecting a hand position violation, if the driver's hands are not at the designated position (para [0071], “The current embodiment of the invention is configured so that the hand position locating sensors 11 of the sensor array 10 allow acceptable and ”); and 
transmitting a message indicating a hand position violation (para [0050], “In one embodiment it creates a pre-defined temporary visual display indicating the driver is not following the prescribed hand positions on the steering wheel as in FIGS. 3 and 4, while in others positive reinforcement may be provided by means of color indicating correct hand placement.”).  

Regarding claim 4, Evarts teaches the method of claim 3, wherein the hand position violation is detected even if both hands are detected to be gripping the steering wheel, wherein at least one hand does have an insufficient gripping force (para [0070], “In these variations, the invention could be modified to detect proper position of one hand or both hands and/or the pressure applied.”. Detect for proper pressure applied to the steering wheel).  

Regarding claim 5, Evarts teaches the method of claim 1, further comprising: 
detecting a grip pressure of each hand of the driver (paras [0009] and [0070]. The pressure sensor detects the pressure applied by the grip of the driver’s hands).  

Regarding claim 6, Evarts teaches the method of claim 1, further comprising: 
detecting at least one of a temperature or pulse rate from at least one hand of the driver (para [0009], infrared and biometric sensors and para [0070], “These mechanisms include but are not limited to moisture sensors, heart rate indicators, or eye position sensing devices”).  

Regarding claim 7, Evarts teaches the method of claim 1, further comprising: 
receiving the preconfigured time from an authorized user (para [0075], “Only the authorized user and the original equipment manufacturer have override control of the device.”).  

Regarding claim 9, Evarts teaches the method of claim 1, wherein the preconfigured time is set to a default value at a time of manufacture (paras .  

Regarding claim 11, Evarts teaches a driver anti-distraction device (DADD), comprising: 
a memory (Fig. 1, memory 24); 
at least one communications interface (Fig. 1, I/O interface 21); and 
at least one processor (Fig. 1, controller 20) communicatively coupled to the memory and the at least one communications interface, wherein the at least one communications interface and the at least one processor are configured to:
monitor, via one or more sensors, a driver's hand position and grip on a steering wheel of a vehicle; 
detect that at least one hand of the driver is off the steering wheel; start a timer based on the detection; and 
transmit a message indicating a hands off violation, if the timer exceeds a preconfigured time (The rejection is the same as claim 1).   

Regarding claim 12, recites a limitation that is similar to claim 2. Therefore, it is rejected for the same reasons.
 
Regarding claim 13, Evarts teaches the DADD of claim 11, wherein the one or more sensors are at least two sensors located relative to the steering wheel at least one of:
a 10 o'clock and 2o'clock position, 
a 9 o'clock and 3 o'clock position, or 
an 8 o'clock and 4 o'clock position (Fig. 2, sensors 11).  

Regarding claim 14, Evarts teaches the DADD of claim 11, wherein the one or more sensors are two sensors located over opposite sides of the steering wheel (Fig. 2) and wherein each sensor covers at least a sixty degree portion of the steering wheel (Fig. 2, the sensor 11 covers between 6 o’clock to 9 o’clock. Which is about 90 degrees).  

Regarding claim 15, Evarts teaches the DADD of claim 11, wherein the one or more sensors are configured to detect at least one of: 
a grip pressure of each hand of the driver (para [0009], pressure sensors): or 
a temperature of at least one hand of the driver (para [0009], infrared sensors).  

Regarding claim 16, Evarts teaches the DADD of claim 11, further comprising: a short range wireless interface configured to wirelessly communicate the message (para [0047], “The controller or computer 20 communicates with the feedback devices 30 and the sensor ”).  

Regarding claim 17, Evarts teaches the DADD of claim 11, further comprising: 
a power supply configured to provide power to the DADD (Fig. 1, power sources 50-52, paras [0067]-[0068]).  

Regarding claim 18, Evarts teaches the DADD of claim 17, wherein the power supply comprises at least one of: 
a battery, or a solar panel (Fig. 1, solar 51 and battery 52, para [0068], “The alternative power interface 51 configured according to one embodiment of the present invention or supply to the present invention may be obtained from renewable sources including but not limited to solar, wind, heat, static, recycled emissions, gyroscopic, mechanical, and magnetic energy. In another embodiment of the invention, power may be supplied by conventional or innovative battery systems 52.”).  

Regarding claim 19, Evarts teaches the DADD of claim 11, wherein the DADD is a sleeve configured to fit over the steering wheel (Fig. 4, para [0022], “ A still even yet further embodiment of the present invention provides such a system having a steering wheel cover wherein the sensor array is disposed.” and para [0075], “The system of the present invention in the retrofit configuration 41 may, as illustrated in FIG. 7, be installed over the existing steering wheel.”).  

Regarding claim 20, Evarts teaches the DADD of claim 11, wherein the DADD is integrated into the steering wheel (para [0021], “Still even yet another embodiment of the present invention provides such a system wherein the system is integrated into the steering wheel.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (Pub. No.: US 2011/0133919 A1) in view of Sundance (Pub. No.: US 2019/0230904 A1).

Regarding claim 8, Evarts teaches the method of claim 7, wherein the steering wheel hand position sensing device is wirelessly connected to an external device to allow an authorized user to upload / download customized recordings (para [0056]) but fails to expressly teach wherein the preconfigured time is communicated wirelessly to the DADD.  
However, in the same field of alert device, Sundance teaches the As an example, the time delay could be 0.1 seconds, 0.5 second, 3 seconds, 10 seconds or any other desired time. In some embodiments, the time delay may be controlled and adjusted by a user, for example using a personal computer, smartphone or tablet to wirelessly communicate with the computing device 40 via the Bluetooth module 50 in the animal training device 30.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Evarts’s delay time to be adjustable by an authorized user to improve user experience. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (Pub. No.: US 2011/0133919 A1) in view of Park (Pub. No.: US 2020/0064148 A1).

Regarding claim 10, Evarts teaches the method of claim 1, wherein the variable time delay is adjusted based on the number of hands detected (para [0078]-[0079]) but fails to expressly teach wherein the preconfigured time is adjusted based on a speed of the vehicle, the preconfigured time being reduced as the speed increases.  
However, in the same field of alert device, Park teaches the vehicle In addition, the processor may adjust a time interval at which the alarm sound is output according to the running speed of the vehicle.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Evarts’s vehicle processor to adjust the alarm output time based on the speed of the vehicle to reduce accident.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Naboulsi (Pub. No.: US 2004/0209594 A1) teaches a safety control system for determining the driver’s hand positions and to provide alerts if the hands are not gripping the steering wheel.

	Klausner (Pub. No.: US 2003/0189493 A1) teaches a safety system for detecting the position of the driver’s hands on the steering wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZHEN Y WU/Primary Examiner, Art Unit 2685